Welcome
Now I would like to extend a warm welcome to two guests who are with us today from Belarus: Mrs Borys, President of the Union of Poles in Belarus, and Mr Milinkevich, winner of our own Sakharov Prize in 2006 and leader of the democratic opposition in Belarus.
(Sustained applause)
Unfortunately, Belarus has again found itself in the headlines over the persecution of non-governmental organisations. The European Parliament upholds and will uphold universal values as something which we value and in which we believe. We will condemn authoritarian regimes which use force and persecute democratic organisations just because those organisations do not share the regime's views.